1

2                             UNITED STATES DISTRICT COURT
3                                    DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                              Case No. 3:10-cv-00021-GMN-WGC
6          Petitioner,
                                                     ORDER GRANTING MOTION FOR
7           v.                                       TEMPORARY RELIEF FROM
                                                     LR IC 2-2(g)
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12         In this capital habeas corpus action, on April 3, 2020, the petitioner, Robert
13   McConnell, represented by appointed counsel, filed a second amended petition for writ
14   of habeas corpus (ECF No. 95) and several supporting exhibits (ECF No. 96).
15   Respondents’ response to the second amended petition will be due June 2, 2020. See
16   Order filed December 3, 2019 (ECF No. 91) (60 days for response).
17         With his second amended petition and exhibits, McConnell filed a motion
18   requesting temporary relief from Local Rule LR IC 2-2(g), which would normally require
19   him to submit courtesy copies of his second amended petition and exhibits because
20   they exceed 50 pages. McConnell asks that his compliance with LR IC 2-2(g) be
21   suspended until the Court rescinds General Orders 2020-5, 2020-4 and 2020-3, which
22   concern the Court’s operations during the COVID-19 outbreak. Respondents do not
23   oppose McConnell’s motion.
24         Good cause appearing,
25         IT IS ORDERED that Petitioner’s Unopposed Motion for Temporary Relief from
26   LR IC 2-2(g) is GRANTED. The parties’ compliance with LR IC 2-2(g) is suspended, in
27   this case, until the Court rescinds General Orders 2020-5, 2020-4 and 2020-3, or until
28   otherwise ordered.
                                                 1
1          IT IS FURTHER ORDERED that, within 60 days after the Court rescinds General

2    Orders 2020-5, 2020-4 and 2020-3, or as otherwise ordered, the parties will be required

3    to bring their compliance with LR IC 2-2(g) up to date by submitting to the Court—to the

4    Clerk’s Office in Reno—courtesy copies of all documents filed under this order to which

5    LR IC 2-2(g) would apply.

6

7                      6 day of ______________________,
           DATED THIS ___                    April      2020.
8

9

10                                           GLORIA M. NAVARRO,
                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
